Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered.
Response to Amendment
2.	Applicant's amendments, filed June 3, 2021 are respectfully acknowledged and have been fully considered.
Claims 1, 7, 8, and 11 are amended. Claims 5 and 6 are cancelled. 
Claims 1, 3-4, 7-11, and 13-14 are pending.
Claim Rejections - 35 USC § 112
3.	The amendments to Claim 6 as incorporated into amended Claims 1 and 11, respectively, addressing 35 U.S.C. 112(b) issues are respectfully acknowledged, and the corresponding 35 U.S.C. 112(b) rejections of Claim 6, and further depending claims, are withdrawn.
Response to Arguments
4.	In view of the Applicant’s amendments and remarks, filed June 3, 2021, the 
Allowable Subject Matter
5. 	After an examination of the present application, in view of the amendments and remarks filed June 3, 2021, and based on an updated, thorough search of the prior art of record, Claims 1, 3-4, 7-11, and 13-14 are found to be in condition for allowance.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
	While closest prior art Murakami (20120140924 A1), Inada (20120027203 A1) and Fuh (20120054517 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "the control circuit refers to time information provided by the timer to determine a time point of the vertical synchronization signal; and for each image frame, the control circuit controls the frame key calculating circuit to operate in the sleep mode or the normal mode according to the time point of the vertical synchronization signal, wherein the control circuit controls the frame key calculating circuit to operate in the normal mode before the next vertical synchronization signal appears according to the time information provided by the timer" in combination with all other limitations of the claim.

Claim 11:
While closest prior art Murakami (20120140924 A1), Inada (20120027203 A1) and Fuh (20120054517 A1) teach portions of the limitations of independent Claim 11, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 11, namely "referring to time information provided by a timer to determine a time point of a vertical synchronization signal; and for each image frame, controlling the frame key calculating circuit to operate in the sleep mode or the normal mode according to the time point of the vertical synchronization signal, wherein the frame key calculating circuit is controlled to operate in the normal mode before the next vertical synchronization signal appears according to the time information provided by the timer" in combination with all other limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624